Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 22, 2014

                                        No. 04-13-00519-CV

                                       Robert SAMANIEGO,
                                             Appellant

                                                   v.

                                        Mary SAMANIEGO,
                                             Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 12-0784-CV
                            Honorable W.C. Kirkendall, Judge Presiding


                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice


           The Appellee’s Motion to File Correct Property Value is DENIED.

                                                                    PER CURIAM



ATTESTED TO:___________________________
                Keith E. Hottle
                Clerk of Court